Case 2:18-cv-04126-PA-JEM Document 140 Filed 08/06/20 Page 1 of 2 Page ID #:3503

  1
  2
  3
  4
  5
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ROBIN BAIN,                                   CV 18-4126 PA (JEMx)
 12                 Plaintiff,                      JUDGMENT
 13          v.
 14   FILM INDEPENDENT, INC.; LA
      MEDIA WORKS, CORP.; JESSICA
 15   HAID a.k.a. “Jessica Cesaro”; and DOES
      1-10,
 16
                    Defendants.
 17
 18   AND RELATED COUNTERCLAIM

 19
 20         Pursuant to the Court’s August 4, 2018 Minute Order, which granted the Motion for
 21   Summary Judgment filed by defendant and counterclaimant Jessica Cesaro, who is known
 22   professionally has Jessica Haid (“Haid”), on the claims asserted in the Complaint filed by
 23   plaintiff and counterdefendant Robin Bain (“Bain”), the Court’s August 6, 2018 Minute
 24   Order dismissing Bain’s claim for conversion, Bain’s dismissal of her claims against
 25   defendant Film Independent (Docket No. 14), and the Court’s decision to decline to exercise
 26   supplemental jurisdiction over the remaining state law claims asserted by Haid in her
 27   Counterclaim, and the Court’s determination, pursuant to Federal Rule of Civil Procedure
 28
Case 2:18-cv-04126-PA-JEM Document 140 Filed 08/06/20 Page 2 of 2 Page ID #:3504

  1   54(b) that there is “no just reason for delay” in issuing a Judgment resolving Bain’s claims
  2   against Haid and dismissing Haid’s counterclaims against Bain,
  3          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is
  4   entered in favor of Haid on Bain’s claims asserted in Bain’s Complaint.
  5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that the Court
  6   declines to exercise supplemental jurisdiction over the state law claims asserted in Haid’s
  7   Counterclaim, and that those claims are dismissed without prejudice. See 28 U.S.C. §
  8   1367(c)(3).
  9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Bain take nothing
 10   on Bain’s federal claims.
 11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that each party shall
 12   bear its own costs.
 13          IT IS SO ORDERED.
 14
 15   DATED: August 6, 2020                              _________________________________
                                                                    Percy Anderson
 16                                                        UNITED STATES DISTRICT JUDGE
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   -2-
